In an action to recover for false arrest, defendant Citibank appeals, as *935limited by its brief, from so much of an order of the Supreme Court, Nassau County, dated August 11, 1978, as denied its motion (1) for summary judgment and (2) to sever Action No. 1 from Action No. 2. Order affirmed insofar as appealed from, with $50 costs and disbursements. There remains for determination the fact issue as to whether the employees of Citibank instigated the police action against the plaintiffs, their arrest and their detention in the police station for questioning. Hopkins, J. P., Suozzi, Cohalan and Margett, JJ., concur.